Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2.	Claims 1-7, 9-17, 19 and 20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20170078262 discloses on paragraph 0023 “To authenticate a user device, a user is presented with one or more authentication questions and a pool of selectable options including both the valid answers identified by the authentication service, as well as false answers. In an aspect, the authentication service may be configured to randomly select the authentication questions from a pool of possible authentication questions. In a further aspect, the authentication service may be configured to randomly generate the pool of selectable options for each instance of presenting a given authentication question to a user. To authenticate the user device, the user must select the one or more valid answers from the pool of options. In an aspect, the user must select every valid answer present in the pool of options, and not select any of the false answers. In another aspect, the user may select a percentage or portion of the valid answers above a threshold, but not select any of the false answers. In a further aspect, Paragraph 0029 “n an aspect, the computing device 104 can manage the authentication between the user device 102 and an authentication service 110. In an aspect, the authentication service 110 may maintain a series of authentication questions 112 soliciting a user selection of one or more valid answers 114. The authentication questions 112 may be associated with one or more parameters or criteria that a given data point would satisfy, thereby being considered a valid answer 114. In an aspect, for a given user account, the authentication service 110 aggregates data from transaction histories, social networking profiles, or other data sources associated with the user account. The transaction histories may include, for example, financial transactions or purchases, and indicate goods or services purchased, vendors or merchants, prices, or other information. Data from the social networking profile may include interests, personal connections, group memberships, or other data as can be appreciated.”

U.S. Publication No. 20120191621 discloses on paragraph 0020 “If the user selects an incorrect number this should be considered as part of the identity proofing question and answer process as a false answer and weighed accordingly when evaluating the risk that an imposter is conducting the transaction. If the user selects a correct number but fails to answer, then they can be offered the ability to try again at the same number or an alternate number.”

U.S. Publication No. 20080319896 discloses on paragraph 0036 “In preferred 

U.S. Publication No. 20160253596 discloses on paragraph 0041 “The machine learning model used in the Q&A system typically is trained with question and answer “pairs.” For each unique question, there are a set of one or more answers associated with the question. Theoretically, each question-answer pair may form a unique training instance for the Q&A system. One of the main tasks of a Q&A system is to decide if an answer can be placed in a “true” category, or whether it should be placed 

U.S. Publication No. 20150066919 discloses paragraph 0062 “For another example, stages may be added to process 500 to have a crowd verify the result provided by the first crowd. For instance, the one or more photos that are each tagged with metadata indicating whether or not the photo depicts a backpack may be provided to a new crowd to review and to tag using true/false questions that are based on the tags provided by the first crowd. Thus, a reviewer from the new crowd may be shown a photo that was previously tagged as "depicts a backpack" and prompted to characterize as true or false the statement "This photo shows a backpack," Similarly, the reviewer from the new crowd may be shown a photo that was previously tagged as "does not depict a backpack" and prompted to characterize as true or false the statement "This photo does not show a backpack." In various implementations, the results of this may be that all photos garnering "true" answers are further categorized as verified and are 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-7, 9-17, 19 and 20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses generating, by a server, a security question for verifying a target user; determining, by the server, an answer for the target user to match the security question; generating, by the server, one or more distraction answers, no one or two references anticipates or obviously suggest determining a category identification of the answer for the target user, wherein the category identification includes an operation 
Thereafter, determining an answer library corresponding to the operation data attribute identification, searching in the determined answer library for users' data corresponding to a personal data attribute identification of the target user, wherein the personal data attribute identification of the target user includes the target user's natural attributes, and determining users' data corresponding to the category identification of the answer for the target user. 
Furthermore, searching, in the determined users' data, for one or more pieces of the users' data related to the answer for the target user to serve as the one or more distraction answers, wherein the one or more distraction answers and the answer for the target user have the same category identification, format, and semantics.
Lastly, sending, by the server, the security question, the answer for the target user, and the one or more distraction answers over a communication network to a terminal used by the user; receiving, by the server from the terminal over the communication network, a selection by the target user of the answer for the target user or one of the one or more distraction answers; and verifying, by the server, the target user according to the received selection.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491